
	
		III
		111th CONGRESS
		1st Session
		S. RES. 93
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2009
			Mr. Schumer submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			April 30, 2009
			Committee discharged; considered, amended, and agreed
			 to
		
		RESOLUTION
		Supporting the mission and goals of 2009
		  National Crime Victims' Rights Week, to increase public awareness of the
		  rights, needs, and concerns of victims and survivors of crime in the United
		  States, and to commemorate the 25th anniversary of the enactment of the Victims
		  of Crime Act of 1984. 
	
	
		Whereas approximately 25,000,000 individuals in the United
			 States are victims of crime each year, including more than 6,000,000 victims of
			 violent crime;
		Whereas a just society acknowledges the impact of crime on
			 individuals, families, and communities by ensuring that rights, resources, and
			 services are available to help rebuild lives;
		Whereas although the Nation has steadily expanded rights,
			 protections, and services for victims of crime, too many victims are still not
			 able to realize the hope and promise of these gains;
		Whereas the Nation must do more to ensure that services
			 are available for underserved segments of the population, including crime
			 victims with disabilities, with mental illness, teenaged victims, elderly
			 victims, and victims from urban areas, rural areas, and communities of
			 color;
		Whereas observing victims' rights and treating victims
			 with dignity and respect serves the public interest by engaging victims in the
			 justice system, inspiring respect for public authorities, and promoting
			 confidence in public safety;
		Whereas the people of the United States recognize that
			 homes, neighborhoods, and communities are made safer and stronger by serving
			 victims of crime and ensuring justice for all;
		Whereas 2009 marks the 25th anniversary of the enactment
			 of the Victims of Crime Act of 1984 (VOCA) (42 U.S.C. 10601 et seq.), the
			 hallmark of the Federal Government's recognition of its commitment to
			 supporting rights and services for victims of all types of crime that
			 established the Crime Victims Fund, which is paid for through criminal fines
			 and penalties, rather than by taxpayers' dollars;
		Whereas since its inception, the Crime Victims Fund has
			 collected more than $9,000,000,000 from offender fines and penalties to be used
			 exclusively to help victims of crime;
		Whereas VOCA supports direct assistance and financial
			 compensation to more than 4,000,000 victims of crime every year;
		Whereas VOCA's imaginative transformation of offender
			 fines into programs of victim rehabilitation has inspired similar programs
			 throughout the worldwide crime victims' movement;
		Whereas the theme of 2009 National Crime Victims' Rights
			 Week, celebrated April 26, 2009, through May 2, 2009, is 25 Years of
			 Rebuilding Lives: Celebrating the Victims of Crime Act, which
			 highlights VOCA's significant achievements and contributions in advancing
			 rights and services for all crime victims; and
		Whereas National Crime Victims' Rights Week provides an
			 opportunity for the Nation to strive to reach the goal of justice for all by
			 ensuring that all victims are afforded legal rights and provided with
			 assistance to face the financial, physical, spiritual, psychological, and
			 social impact of crime: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 mission and goals of 2009 National Crime Victims' Rights Week to increase
			 public awareness of the impact of crime on victims and survivors, and of the
			 constitutional and statutory rights and needs of victims; and
			(2)recognizes the
			 25th anniversary of the enactment of the Victims of Crime Act of 1984 (42
			 U.S.C. 10601 et seq.).
			
